The plaintiff in error, hereinafter called defendant, was convicted in the county court of Carter county on a charge of transporting intoxicating liquor, and his punishment fixed at a fine of $50 and confinement in the county jail for a period of 30 days.
The evidence of the state was that the officers saw the defendant with three women driving about the streets of Ardmore in a Pierce-Arrow coupe. They followed him several blocks to where the car was stopped on a viaduct. As the officers came up, the defendant was standing beside the car with a bottle of whisky in his hand, and was drunk. One of the officers took the bottle of whisky out of his hand and arrested him, and the other officer, searching the car, found a pint of whisky on the seat in the car. Defendant denied that the whisky was his or that he knew it was in the car.
The defendant first contends that the search of the car was illegal and the evidence so obtained inadmissible. *Page 190 
The charge against the defendant was transportation of intoxicating liquor. The defendant, being intoxicated on the public street and having the pint of whisky in his hand in open view of the officers, was committing such an offense in the presence of the officers as would authorize the seizure of the bottles of whisky, the arrest of the defendant, and the search of his car. Martin v. State, 43 Okla. Cr. 273, 277 P. 950.
Defendant complains of other errors, but they are without merit. For the reasons stated, the cause is affirmed.
EDWARDS, P.J., and DAVENPORT, J., concur.